The indictment is in two counts. The first is a charge under section 4158, Mitchie's Code 1928, and the second is under section 4159. The indictment follows the language of the statute, and is sufficient.
One of the grounds of demurrer takes the point that section 4158 is in violation of the Constitution of 1901. In what particular the statute violates the Constitution is not pointed out by appellant either in the demurrer or by brief.
The statute takes a wide scope, and is drastic in its terms, but we know of no constitutional inhibition to its enactment.
Other exceptions reserved are without merit.
We find no error in the record, and the judgment is affirmed.
Affirmed. *Page 354